Case 1:18-cv-00950-LO-JFA Document 126-4 Filed 04/04/19 Page 1 of 2 PageID# 2786




                            Exhibit C
Case 1:18-cv-00950-LO-JFA Document 126-4 Filed 04/04/19 Page 2 of 2 PageID# 2787



 From: "Golinveaux, Jennifer A." <JGolinveaux@winston.com>
 Date: Wednesday, April 3, 2019 at 6:30 PM
 To: Jeff Gould <Jeff@oandzlaw.com>
 Cc: "Elkin, Michael S." <MElkin@winston.com>, "Buchanan, Tom" <TBuchana@winston.com>,
 "Kearney, Thomas" <TKearney@winston.com>
 Subject: Sony/Cox

 Jeff,

 As you know, we produced the ICOMS customer billing report earlier today. In light of the
 detailed column headings on the report, Cox will designate and make Paul Jarchow available
 to testify about the report on Friday when you are done with Mr. Mencher as he is more
 knowledgeable about the report. Mr. Mencher will remain designated on the remaining
 financial topics I identified in our earlier correspondence. Mr. Jarchow is in California and will
 be available by video. Please confirm you will make the necessary arrangements with the
 Court reporter.

 Since Plaintiffs have the report a week before their expert deadline, and a Cox witness will
 testify on it this Friday, there is no basis for your pending motion regarding the ICOMS
 report. Please confirm that this resolves the motion and that Plaintiffs will withdraw it.

 Thank you,

 Jennifer



  Jennifer A. Golinveaux
  Partner
  Winston & Strawn LLP
  101 California Street
  San Francisco, CA 94111-5840
  D: +1 415-591-1506
  F: +1 415-591-1400
  Bio | VCard | Email | winston.com




 The contents of this message may be privileged and confidential. If this message has been received in error, please delete it without reading
 it. Your receipt of this message is not intended to waive any applicable privilege. Please do not disseminate this message without the
 permission of the author. Any tax advice contained in this email was not intended to be used, and cannot be used, by you (or any other
 taxpayer) to avoid penalties under applicable tax laws and regulations.
